DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated July 8, 2021 in response to a non-final office action.  Claims 1-6 have been amended.  Claims 8-20 have been added.  Claims 1-6 and 8-20 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Objections
Claims 1, 4-6, 9, 11, and 14 are objected to because of the following informalities:
Regarding claims 5 and 6, remove an extra comma from the limitation, “the first and second communication devices each having a main call identifier,, and said first message …” (Emphasis added).

Regarding claims 1, 4-6, 9, 11, 14, for uniformity, remove “bullets” and “dashes” from the claim elements, and use line indentations instead, per MPEP § 608.01(m):  “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

Claim 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 and 16 are dependent on claim 10 (part of claimed method) which is an incorrect dependency.   It appears that claims 15 and 16 are dependent on claim 5 (a communication management platform) instead.  In view of compact prosecution, the instant limitation will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by DuVal  (US Patent No. 5818836, hereinafter, “DuVal”) in view of Bredikhin et.al. (US Patent Application Publication, 2010/0124218, hereinafter, “Bredikhin”), further in view of Yoo et.al. (Korean Patent No. KR100408183B1, hereinafter, “Yoo”).
Regarding claim 1, DuVal teaches:
A method, performed by a communication management device (DuVal: Anonymous Voice System (AVS) 14.  Fig. 1 and Column 4, lines 54-63), comprising: 
receiving a first message, originating from a first communication device (DuVal: The first party [first communication device] dials the "standalone" telephone number of the Anonymous Voice System 14 at approximately the agreed upon time.  This signal [first message] triggers the Anonymous Voice System 14 to proceed from the event loop 200 to the receive call event in block 201.  Figs. 6, 7A and Column 12, lines 3-13), the first message being a message of initiating a communication towards a second communication device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection [e.g., First Caller calling Second Caller; i.e., second communication device]… the On-line data system 18 sends a connect message 110 [i.e., first message].  Figs. 2, 6 and Column 16, lines 54-65 and Column 11, lines 1-11), the first and second communication devices each having a main call identifier, said first message comprising (DuVal: first caller info 116 and second caller info 118 describe each party. Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 11, lines 1-13): 
identification information items associated with the first communication device in the communication management device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection… the On-line data system 18 sends a connect message 110 to the Anonymous Voice System 14 over data communication link 68 [per Fig. 6, Connect Message 110 contains First Caller Info 116 (first device), which has Caller Identifier 124 (part of Caller Info 122)].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11); and
the main call identifier of the second communication device (DuVal: In processing block 202 the switch 52 is instructed to connect the incoming AVS channel to an available voice processing channel on the voice processing board 50. The voice processing board 50 signals the circuit switched network 12 that it is ready to accept the Automatic Number Identification (ANI), i.e., the telephone number of the calling party and Dialed Number Identification Service (DNIS), i.e. the called telephone number [i.e., call identifier of the second communication device].  Figs. 3, 6, 7A and Column 12, lines 14-29).
Although DuVal teaches an anonymous voice system to provide anonymous calling between
parties, DuVal does not explicitly teach:
searching for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device, and
in response to no intermediary phone number being found, dispatching to the first communication device a second message indicating the absence of the intermediary phone number. 
However, in the same field of endeavor, Bredikhin teaches:
searching for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device (Bredikhin: It may be noted that the method may be used not only as a search method, and if a user knows the exact name of a domain name or an e-mail address [i.e., main call identifier], this may be used directly for calling that subscriber. In that case, a search for the number [i.e., intermediary phone number] of the called subscriber's mobile communication terminal 3 is performed in the database of the server 1 ... a connection to the subscriber's phone number [i.e., intermediary phone number] will be initiated and a voice call will be made.  Fig. 1 and ¶ [0099, 0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal to include the features as taught by Bredikhin above in order to allow for a significant extension of capabilities of mobile communication devices in dialing communication terminal subscriber numbers. (Bredikhin, ¶ [0002]).
DuVal-Bredikhin does not explicitly teach:
in response to no intermediary phone number being found, dispatching to the first communication device a second message indicating the absence of the intermediary phone number. 
However, in the same field of endeavor, Yoo teaches:
in response to no intermediary phone number being found, dispatching to the first communication device a second message indicating the absence of the intermediary phone number (Yoo: the subscriber database 240 in which the automatic call forwarding number [i.e., intermediary phone number] entered at the time of subscription of the service subscriber who wants to receive the automatic call forwarding service is stored. , an error signal generating unit 250 that generates an error signal [i.e., second message] when it is determined as a missing or abnormal subscriber (non-existent station number) as a result of an incoming call attempt to the terminal 100 corresponding to the automatic incoming phone number [i.e., call forwarding number, which is equated to the claimed “intermediary phone number”] of the subscriber.  Fig. 1 and ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Bredikhin to include the features as taught by Yoo above in order to provide automatic call forwarding service. (Yoo, ¶ [0010]).

Regarding claim 5, DuVal teaches:
A communication management platform (DuVal: Anonymous Voice System (AVS) 14.  Fig. 1 and Column 4, lines 54-63) comprising a processing circuit which is designed to (DuVal: The Anonymous Voice System 14 is a processor-controlled, software-driven interactive voice response system with … storage devices. The operation of the anonymous Voice System 14 is controlled by system software capable of executing transaction scripts.  Fig. 3 and Column 6, lines 12-24): 
receive a first message originating from a first communication device (DuVal: The first party [first caller] dials the "standalone" telephone number of the Anonymous Voice System 14 at approximately the agreed upon time.  This signal [first message] triggers the Anonymous Voice System 14 to proceed from the event loop 200 to the receive call event in block 201.  Figs. 6, 7A and Column 12, lines 3-13), the first message being a message of initiating a communication towards a second communication device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection [e.g., First Caller calling Second Caller; i.e., second communication device]… the On-line data system 18 sends a connect message 110 [i.e., first message].  Figs. 2, 6 and Column 16, lines 54-65 and Column 11, lines 1-11), the first and second communication devices each having a main call identifier (DuVal: first caller info 116 and second caller info 118 describe each party. Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 11, lines 1-13, and said first message comprising (DuVal: The Anonymous Voice System 14 is a processor-controlled, software-driven interactive voice response system with … storage devices. The operation of the anonymous Voice System 14 is controlled by system software capable of executing transaction scripts.  Fig. 3 and Column 6, lines 12-24)):
identification information items associated with the first communication device in the communication management platform (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection… the On-line data system 18 sends a connect message 110 to the Anonymous Voice System 14 over data communication link 68 [per Fig. 6, Connect Message 110 contains First Caller Info 116 (first device), which has Caller Identifier 124 (part of Caller Info 122)].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11); and
the main call identifier of the second communication device (DuVal: In processing block 202 the switch 52 is instructed to connect the incoming AVS channel to an available voice processing channel on the voice processing board 50. The voice processing board 50 signals the circuit switched network 12 that it is ready to accept the Automatic Number Identification (ANI), i.e., the telephone number of the calling party and Dialed Number Identification Service (DNIS), i.e. the called telephone number [i.e., call identifier of the second communication device].  Figs. 3, 6, 7A and Column 12, lines 14-29).
Although DuVal teaches an anonymous voice system to provide anonymous calling between parties, DuVal does not explicitly teach:
search for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device; and
in response to no intermediary phone number dedicated to the communication being found, dispatch to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication. 
Bredikhin teaches:
search for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device (Bredikhin: It may be noted that the method may be used not only as a search method, and if a user knows the exact name of a domain name or an e-mail address [i.e., main call identifier], this may be used directly for calling that subscriber. In that case, a search for the number [i.e., intermediary phone number] of the called subscriber's mobile communication terminal 3 is performed in the database of the server 1 ... a connection to the subscriber's phone number [i.e., intermediary phone number] will be initiated and a voice call will be made.  Fig. 1 and ¶ [0099, 0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal to include the features as taught by Bredikhin above in order to allow for a significant extension of capabilities of mobile communication devices in dialing communication terminal subscriber numbers. (Bredikhin, ¶ [0002]).
DuVal-Bredikhin does not explicitly teach:
in response to no intermediary phone number dedicated to the communication being found, dispatch to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication. 
However, in the same field of endeavor, Yoo teaches:
in response to no intermediary phone number dedicated to the communication being found, dispatch to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication (Yoo: the subscriber database 240 in which the automatic call forwarding number [i.e., intermediary phone number] entered at the time of subscription of the service subscriber who wants to receive the automatic call forwarding service is stored. , an error signal generating unit 250 that generates an error signal [i.e., second message] when it is determined as a missing or abnormal subscriber (non-existent station number) as a result of an incoming call attempt to the terminal 100 corresponding to the automatic incoming phone number [i.e., call forwarding number, which is equated to the claimed “intermediary phone number”] of the subscriber.  Fig. 1 and ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Bredikhin to include the features as taught by Yoo above in order to provide automatic call forwarding service. (Yoo, ¶ [0010]).

Regarding claim 6, DuVal teaches:
A non-transitory computer-readable medium comprising a computer program stored thereon, comprising program code instructions for executing (DuVal: The Anonymous Voice System 14 is a processor-controlled, software-driven interactive voice response system with … storage devices. The operation of the anonymous Voice System 14 is controlled by system software capable of executing transaction scripts.  Fig. 3 and Column 6, lines 12-24) method for establishing a communication (DuVal: message connect 110.  Fig. 6 and Column 11, lines 1-13), when said program is executed on a communication management device (DuVal: Anonymous Voice System (AVS) 14.  Fig. 1 and Column 4, lines 54-63), the method comprising: 
receiving a first message, originating from a first communication device (DuVal: The first party [first caller] dials the "standalone" telephone number of the Anonymous Voice System 14 at approximately the agreed upon time.  This signal [first message] triggers the Anonymous Voice System 14 to proceed from the event loop 200 to the receive call event in block 201.  Figs. 6, 7A and Column 12, lines 3-13), the first message being a message of initiating a communication towards a second communication device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection [e.g., First Caller calling Second Caller; i.e., second communication device]… the On-line data system 18 sends a connect message 110 [i.e., first message].  Figs. 2, 6 and Column 16, lines 54-65 and Column 11, lines 1-11), the first and second communication devices each having a main call identifier (DuVal: first caller info 116 and second caller info 118 describe each party. Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 11, lines 1-13), and said first message comprising (DuVal: the identifier could be a subscriber id which identifies the party as a subscriber to the anonymous voice service. In this case, the Anonymous Voice System 14 would maintain a file which provided the telephone number [i.e., secondary call identifier] associated with each subscriber id.  Fig. 6 and Column 11, lines 9-21):
identification information items associated with the first communication device in the communication management device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection… the On-line data system 18 sends a connect message 110 to the Anonymous Voice System 14 over data communication link 68 [per Fig. 6, Connect Message 110 contains First Caller Info 116 (first device), which has Caller Identifier 124 (part of Caller Info 122)].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11); and
the main call identifier of the second communication device (DuVal: In processing block 202 the switch 52 is instructed to connect the incoming AVS channel to an available voice processing channel on the voice processing board 50. The voice processing board 50 signals the circuit switched network 12 that it is ready to accept the Automatic Number Identification (ANI), i.e., the telephone number of the calling party and Dialed Number Identification Service (DNIS), i.e. the called telephone number [i.e., call identifier of the second communication device].  Figs. 3, 6, 7A and Column 12, lines 14-29).
Although DuVal teaches an anonymous voice system to provide anonymous calling between parties, DuVal does not explicitly teach:
searching for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device; and
in response to no intermediary phone number dedicated to the communication being found, dispatching to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication. 
However, in the same field of endeavor, Bredikhin teaches:
searching for an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number to said second communication device (Bredikhin: It may be noted that the method may be used not only as a search method, and if a user knows the exact name of a domain name or an e-mail address [i.e., main call identifier], this may be used directly for calling that subscriber. In that case, a search for the number [i.e., intermediary phone number] of the called subscriber's mobile communication terminal 3 is performed in the database of the server 1 ... a connection to the subscriber's phone number [i.e., intermediary phone number] will be initiated and a voice call will be made.  Fig. 1 and ¶ [0099, 0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal to include the features as taught by Bredikhin above in order to allow for a significant extension of capabilities of mobile communication devices in dialing communication terminal subscriber numbers. (Bredikhin, ¶ [0002]).
DuVal-Bredikhin does not explicitly teach:
in response to no intermediary phone number dedicated to the communication being found, dispatching to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication. 
However, in the same field of endeavor, Yoo teaches:
in response to no intermediary phone number dedicated to the communication being found, dispatching to the first communication device a second message indicating the absence of the intermediary phone number dedicated to the communication (Yoo: the subscriber database 240 in which the automatic call forwarding number [i.e., intermediary phone number] entered at the time of subscription of the service subscriber who wants to receive the automatic call forwarding service is stored. , an error signal generating unit 250 that generates an error signal [i.e., second message] when it is determined as a missing or abnormal subscriber (non-existent station number) as a result of an incoming call attempt to the terminal 100 corresponding to the automatic incoming phone number [i.e., call forwarding number, which is equated to the claimed “intermediary phone number”] of the subscriber.  Fig. 1 and ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Bredikhin to include the features as taught by Yoo above in order to provide automatic call forwarding service. (Yoo, ¶ [0010]).

Regarding claim 8, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 1 as outlined above.
Bredikhin further teaches:
wherein said method comprises obtaining said intermediary phone number from a communication switching center (Bredikhin: a search for the number [i.e., intermediary phone number] of the called subscriber's mobile communication terminal 3 is performed in the database of the server 1 [i.e., communication switching center].  Fig. 1 and ¶ [0099]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 1.  

Regarding claim 9, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 1 as outlined above.
Bredikhin further teaches:
registering said intermediary phone number in association with a secondary call identifier of the first communication device associated to said identification information items in the communication management device (Bredikhin: The server 1 [in conjunction with equipment 5 in Fig. 1; i.e., communication management device] also has software enabling the registration of DMN names and storage of phone numbers corresponding to DMN names of various subscribers and their communication terminals 3.  Fig. 1 and ¶ [0044]);
dispatching said intermediary phone number to said first communication device (Bredikhin: if the subscriber's phone number [i.e., intermediary phone number] is found, the server transmits that number to the mobile communication terminal [i.e., first communication device].  Fig. 1 and ¶ [0029]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 1.  

Regarding claim 10, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 8 as outlined above.
Bredikhin further teaches:
further comprising dispatching said secondary call identifier associated to said intermediary phone number to a communication switching center in charge of routing communications directed to said intermediary phone number to said main call identifier of said second communication device (Bredikhin: The server 1 [in conjunction with equipment 5 in Fig. 1; i.e., communication switching center] also has software enabling the registration of DMN names and storage of phone numbers corresponding to DMN names of various subscribers and their communication terminals 3.  Fig. 1 and ¶ [0044]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 1.  

Regarding claim 13, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 5 as outlined above.
Bredikhin further teaches:
wherein the processing circuit is designed to obtain said intermediary phone number from a communication switching center (Bredikhin: a search for the number [i.e., intermediary phone number] of the called subscriber's mobile communication terminal 3 is performed in the database of the server 1 [i.e., communication switching center].  Fig. 1 and ¶ [0099]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 5.  

Regarding claim 14, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 5 as outlined above.
Bredikhin further teaches:
register said intermediary phone number in association with a secondary call identifier of the first communication device associated to said identification information items in the communication management device (Bredikhin: The server 1 [i.e., communication management device] also has software enabling the registration of DMN names and storage of phone numbers corresponding to DMN names of various subscribers and their communication terminals 3.  Fig. 1 and ¶ [0044]);
dispatch said intermediary phone number to said first communication device (Bredikhin: if the subscriber's phone number [i.e., intermediary phone number] is found, the server transmits that number to the mobile communication terminal [i.e., first communication device].  Fig. 1 and ¶ [0029]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 5.  

Regarding claim 15, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 5 as outlined above.
Bredikhin further teaches:
dispatch said secondary call identifier associated to said intermediary phone number to a communication switching center in charge of routing communications directed to said intermediary phone number to said main call identifier of said second communication device (Bredikhin: The server 1 [in conjunction with equipment 5 in Fig. 1; i.e., communication switching center] also has software enabling the registration of DMN names and storage of phone numbers corresponding to DMN names of various subscribers and their communication terminals 3.  Fig. 1 and ¶ [0044]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 5.  

Regarding claim 16, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 5 as outlined above.
Bredikhin further teaches:
route communications directed to said intermediary phone number to said main call identifier of said second communication device (Bredikhin: a search for the number [i.e., intermediary phone number] of the called subscriber's mobile communication terminal 3 is performed in the database of the server 1 ... a connection to the subscriber's phone number [i.e., intermediary phone number] will be initiated and a voice call will be made.  Fig. 1 and ¶ [0099, 0106]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 5.  

Regarding claim 18, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 13 as outlined above.
Bredikhin further teaches:
wherein said communication switching center is a Mobile Switching Center (MSC) of a Mobile telecommunications network (Bredikhin: The equipment 5 comprises a WAP/WEB gateway 6, whose function is to support two-way communication between the mobile communication terminal 2 and the Internet, and a communication switch 7, which supports standard voice calls between communication terminals 3 (mobile or stationary) and the mobile communication terminal 2.  Fig. 1 and ¶ [0046]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 5.  

Regarding claim 19, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 13 as outlined above.
Bredikhin further teaches:
wherein said communication switching center is a local switch of a fixed telecommunications network (Bredikhin: The equipment 5 comprises a WAP/WEB gateway 6, whose function is to support two-way communication between the mobile communication terminal 2 and the Internet, and a communication switch 7, which supports standard voice calls between communication terminals 3 (mobile or stationary) and the mobile communication terminal 2.  Fig. 1 and ¶ [0046]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 5.  

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by DuVal  (US Patent No. 5818836, hereinafter, “DuVal”) in view of Bredikhin et.al. (US Patent Application Publication, 2010/0124218, hereinafter, “Bredikhin”), further in view of Chatterjee  (US Patent Application Publication, 2008/0084982, hereinafter, “Chatterjee”).
Regarding claim 4, DuVal teaches:
A first communication device (DuVal: first caller.  Figs. 6, 7A and Column 11, lines 1-13) comprising: 
a processing circuit (DuVal: telephone station 20 [i.e., for first caller].  Fig. 1 and Column 4, lines 64-65) which is designed to: 
dispatch a first message destined for a communication management device (DuVal: The first party [first caller] dials the "standalone" telephone number of the Anonymous Voice System 14 at approximately the agreed upon time.  This signal triggers the Anonymous Voice System 14 to proceed from the event loop 200 to the receive call event in block 201.  Figs. 6, 7A and Column 12, lines 3-13), the first message being a message of initiating a communication towards a second communication device having a main call identifier (DuVal: first caller info 116 and second caller info 118 [second communication device] describe each party. Caller info 122 contains the fields which describe each party [including caller identifier 124 therein].  Fig. 6 and Column 11, lines 1-13), said first message comprising (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection [e.g., First Caller calling Second Caller]… the On-line data system 18 sends a connect message 110 [i.e., first message].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11):  
identification information items associated with the first communication device in the communication management device (DuVal: Two parties can also initiate an anonymous voice call using an On-line data system 18. Both parties would use personal computers 24, 26 to log onto the On-line data system 18.  Either party can initiate an anonymous voice connection… the On-line data system 18 sends a connect message 110 to the Anonymous Voice System 14 over data communication link 68 [per Fig. 6, Connect Message 110 contains First Caller Info 116 (first device), which has Caller Identifier 124 (part of Caller Info 122)].  Figs. 2, 6 and Column 16, lines 54-65, Column 11, lines 1-11); and
the main call identifier of the second communication device (DuVal: In processing block 202 the switch 52 is instructed to connect the incoming AVS channel to an available voice processing channel on the voice processing board 50. The voice processing board 50 signals the circuit switched network 12 that it is ready to accept the Automatic Number Identification (ANI), i.e., the telephone number of the calling party and Dialed Number Identification Service (DNIS), i.e. the called telephone number [i.e., call identifier of the second communication device].  Figs. 3, 6, 7A and Column 12, lines 14-29).
Although DuVal teaches an anonymous voice system to provide anonymous calling between parties, DuVal does not explicitly teach:
upon receiving, in response to said first message, a second message indicating absence of an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number with said second communication device,
trigger a communication destined for the second communication device, using said main call identifier of the first  communication device and said main call identifier of the second communication device. 
However, in the same field of endeavor, Bredikhin teaches:
upon receiving, in response to said first message, a second message indicating absence of an intermediary phone number dedicated to at least one communication to be routed via said intermediary phone number with said second communication device (Bredikhin: It may be noted that the method may be used not only as a search method, and if a user knows the exact name of a domain name or an e-mail address [i.e., main call identifier], this may be used directly for calling that subscriber. In that case, a search for the number [i.e., intermediary phone number] of the called subscriber's mobile communication terminal 3 is performed in the database of the server 1 ... a connection to the subscriber's phone number [i.e., intermediary phone number] will be initiated and a voice call will be made.  Fig. 1 and ¶ [0099, 0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal to include the features as taught by Bredikhin above in order to allow for a significant extension of capabilities of mobile communication devices in dialing communication terminal subscriber numbers. (Bredikhin, ¶ [0002]).
DuVal-Bredikhin does not explicitly teach:
trigger a communication destined for the second communication device, using said main call identifier of the first  communication device and said main call identifier of the second communication device. 
However, in the same field of endeavor, Chatterjee teaches:
trigger a communication destined for the second communication device (Chatterjee: At step 1004, a communication from a first subscriber [caller, the first communication device] of a first service provider to place a telephone call to a second subscriber [callee, the second communication device] of a second service provider is received.  Figs. 5A, 10 and ¶ [0046]), using said main call identifier of the first  communication device and said main call identifier of the second communication device (Chatterjee: a telephone connection is established between the first and second subscribers of the first and second service providers using the looked-up telephone number [i.e., main call identifier] associated with the identifier [Fig. 9 shows the process for each device/user/telephone to register and associate its telephone number (i.e., main call identifier) with an identifier in order to provide anonymity].  Figs. 5A, 10 and ¶ [0046]).
DuVal-Bredikhin to include the features as taught by Chatterjee above in order to ensure anonymous communication. (Chatterjee, ¶ [0037]).

Regarding claim 20, DuVal-Bredikhin-Chatterjee discloses on the features with respect to claim 4 as outlined above:
Bredikhin further teaches:
further comprising upon receiving, in response to said first message, an intermediary phone number dedicated at least one communication to be routed, via said intermediary phone number, to said second communication device, initiating a communication with said intermediary phone number (Bredikhin: a search for the number [i.e., intermediary phone number] of the called subscriber's mobile communication terminal 3 is performed in the database of the server 1 ... a connection to the subscriber's phone number [i.e., intermediary phone number] will be initiated and a voice call will be made.  Fig. 1 and ¶ [0099, 0106]).
The rationale and motivation for adding this teaching of Bredikhin is the same as the rationale and motivation for Claim 4.  

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over by DuVal-Bredikhin-Yoo in view of Carlos  (US Patent Application Publication, 2016/0088162, hereinafter, “Carlos”).
Regarding claim 2, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 1 as outlined above:
DuVal-Bredikhin-Yoo does not explicitly teach:
identification of a type of network to which the second communication device is connected,
selection of the intermediary phone number dedicated to the communication to be routed in accordance with the type of network identified. 
However, in the same field of endeavor, Carlos teaches:
identification of a type of network to which the second communication device is connected (Carlos: The prepaid international calling service tracks a number of calls made by the customer to a specific telephone number. In some embodiments, the service provider specifically tracks international calls [versus local calls; i.e., different network type for different calls] made by the customer.  ¶ [0027]),
selection of the intermediary phone number dedicated to the communication to be routed in accordance with the type of network identified (Carlos: The prepaid calling server determines whether the number of times that a customer calls the recipient at the specific telephone number exceeds a predefined threshold.  When the predefined threshold is exceeded, the prepaid international calling service automatically assigns a virtual number [i.e., intermediary phone number] to the customer.  ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Bredikhin-Yoo to include the features as taught by Carlos above in order to provide an improved method and system for automatically assigning virtual numbers. (Carlos, ¶ [0011]).

Regarding claim 3, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 1 as outlined above:
DuVal-Bredikhin-Yoo does not explicitly teach:
implementing an association between the main call identifier of the second communication device and the intermediary phone number dedicated to the communication to be routed, which is dependent on a communication service associated with the communication to be routed, said association implementing a selection of an intermediary phone number corresponding to a free-of-charge phone number, as the intermediary phone number dedicated to the communication to be routed. 
However, in the same field of endeavor, Carlos teaches:
implementing an association between the main call identifier of the second communication device and the intermediary phone number dedicated to the communication to be routed, which is dependent on a communication service associated with the communication to be routed, said association implementing a selection of an intermediary phone number (Carlos: The prepaid calling server determines whether the number of times that a customer calls the recipient at the specific telephone number exceeds a predefined threshold.  When the predefined threshold is exceeded, the prepaid international calling service automatically assigns a virtual number [i.e., intermediary phone number] to the customer.  ¶ [0027]) corresponding to a free-of-charge phone number (Carlos: A telephone number is "local" if the telephone number in in a calling area where use of the local telephone number incurs little or no charges to the customer.  ¶ [0027]), as the intermediary phone number dedicated to the communication to be routed (Carlos: When the customer places a call to the virtual number, the international calling service determines the actual international number to which the virtual number is assigned, and routes the call to the international number.  ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Bredikhin-Yoo to include the Carlos above in order to provide an improved method and system for automatically assigning virtual numbers. (Carlos, ¶ [0011]).

Regarding claim 11, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 5 as outlined above:
DuVal-Bredikhin-Yoo does not explicitly teach:
identification of a type of network to which the second communication device is connected,
selection of the intermediary phone number dedicated to the communication to be routed in accordance with the type of network identified. 
However, in the same field of endeavor, Carlos teaches:
identification of a type of network to which the second communication device is connected (Carlos: The prepaid international calling service tracks a number of calls made by the customer to a specific telephone number. In some embodiments, the service provider specifically tracks international calls [versus local calls; i.e., different network type for different calls] made by the customer.  ¶ [0027]),
selection of the intermediary phone number dedicated to the communication to be routed in accordance with the type of network identified (Carlos: The prepaid calling server determines whether the number of times that a customer calls the recipient at the specific telephone number exceeds a predefined threshold.  When the predefined threshold is exceeded, the prepaid international calling service automatically assigns a virtual number [i.e., intermediary phone number] to the customer.  ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Bredikhin-Yoo to include the Carlos above in order to provide an improved method and system for automatically assigning virtual numbers. (Carlos, ¶ [0011]).

Regarding claim 12, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 5 as outlined above:
DuVal-Bredikhin-Yoo does not explicitly teach:
implement an association between the main call identifier of the second communication device and the intermediary phone number dedicated to the communication to be routed, which is dependent on a communication service associated with the communication to be routed, said association implementing a selection of an intermediary phone number corresponding to a free-of-charge phone number, as the intermediary phone number dedicated to the communication to be routed. 
However, in the same field of endeavor, Carlos teaches:
implement an association between the main call identifier of the second communication device and the intermediary phone number dedicated to the communication to be routed, which is dependent on a communication service associated with the communication to be routed, said association implementing a selection of an intermediary phone number (Carlos: The prepaid calling server determines whether the number of times that a customer calls the recipient at the specific telephone number exceeds a predefined threshold.  When the predefined threshold is exceeded, the prepaid international calling service automatically assigns a virtual number [i.e., intermediary phone number] to the customer.  ¶ [0027]) corresponding to a free-of-charge phone number (Carlos: A telephone number is "local" if the telephone number in in a calling area where use of the local telephone number incurs little or no charges to the customer.  ¶ [0027]), as the intermediary phone number dedicated to the communication to be routed (Carlos: When the customer places a call to the virtual number, the international calling service determines the actual international number to which the virtual number is assigned, and routes the call to the international number.  ¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Bredikhin-Yoo to include the features as taught by Carlos above in order to provide an improved method and system for automatically assigning virtual numbers. (Carlos, ¶ [0011]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by DuVal-Bredikhin-Yoo in view of Backhaus et.al. (US Patent Application Publication, 2015/0271336, hereinafter, “Backhaus”).
Regarding claim 17, DuVal-Bredikhin-Yoo discloses on the features with respect to claim 14 as outlined above:
DuVal-Bredikhin-Yoo does not explicitly teach:
intercept communications of the first communication device to said intermediary phone number and to route said communications to said main call identifier of said second communication device, by using said secondary call identifier. 
However, in the same field of endeavor, Backhaus teaches:
intercept communications of the first communication device to said intermediary phone number (Backhaus: call made from a third party TD 120 [i.e., first communication device] to an SLS [second line service] phone number [i.e., intermediary phone number] associated with subscriber TD 110 ... The SLS platform 115 thus effectively intercepts ... the call, determines that the call was intended for subscriber TD 110 and then takes actions such that the call can be terminated at the subscriber TD 110.  Fig. 1 and ¶ [0037]) and to route said communications to said main call identifier of said second communication device, by using said secondary call identifier (Backhaus: This is the second leg of the SLS. In this way, while a call directed to a primary number [i.e., secondary call identifier] associated with subscriber TD 110 [i.e., second communication device] is routed directly to subscriber TD 110, a call directed to a second line number associated with subscriber TD 110 is routed to the SLS platform 115 instead ... the SLS platform 115 has a process for effectively intercepting the call, determining that the call was intended for subscriber TD 110, and then taking actions such that the call can be terminated at the subscriber TD 110.  Fig. 1 and ¶ [0037, 0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DuVal-Bredikhin-Yoo to include the features as taught by Backhaus above in order to identify the phone number associated with the subscriber TD [telecommunication device]. (Backhaus, ¶ [0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416